PER CURIAM.*
Christopher “Chris” Carbin, Mississippi prisoner # 44718, appeals the district court’s sua sponte dismissal of his petition for a writ of mandamus seeking to compel a Mississippi state court clerk to docket a writ of error that he submitted on April 29, 2003, and to issue summons. The district court held that it lacked jurisdiction to compel the state court clerk to docket the submission. Carbin contends that the district court should have allowed him to amend his petition to request relief under the All Writs Act, 28 U.S.C. § 1651(a). He also asserts that the refusal to docket the motion is a denial of his due process rights.
Although conceding that the state court subsequently ruled on the motion that he seeks to have docketed, Carbin asserts that the state court was without jurisdiction to enter judgment given the pendency of this federal appeal. This argument is without merit. In light of the state court’s dismissal of the writ of error, Carbin’s request to compel the state court clerk to docket the writ is moot, and his appeal is DISMISSED. See Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.1987).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.